Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2020

                                      No. 04-20-00041-CV

                             Priscilla VILLARREAL-TREVINO,
                                           Appellant

                                                v.

             ALL STAR KIDS DAY CARE AND LEARNING CENTER, INC.,
                                  Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK001081D1
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The trial court signed a final appealable order on December 9, 2019. Because this is an
accelerated appeal, the notice of appeal was due by December 30, 2019. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file the notice of appeal was due by January 14, 2020.
See TEX. R. APP. P. 26.3. Appellant filed her notice of appeal on January 6, 2020. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she
did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C). It is therefore ORDERED that appellant file
a response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner by April 24, 2020. If appellant fails to respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until
further order of this court.


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court